Citation Nr: 0531734	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-26 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
scars.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO, inter alia, 
denied the veteran's claim for service connection for 
congenital deformities of the cervical spine.


REMAND

The veteran contends that his cervical spine disability is 
secondary to service-connected wounds.  The veteran's service 
medical records reflect no complaints, findings, or diagnoses 
for cervical pain or disability.  Nevertheless, post-service 
medical evidence reflects that a June 1971 VA hospital 
summary showed that a skull x-ray had revealed two small 
metallic foreign bodies outside the cranium.  A report of an 
August 1982 VA examination reflects the veteran's complaint 
of right-sided neck pain.  

Thereafter, an October 1987 Mercy Hospital discharge summary 
notes a discharge diagnosis of right C5-6 foraminal defect 
with C-6 radiculopathy, as well as abnormality of the 
cervical spine with block vertebrae at C3-4 and C6-7.  The 
discharge summary also notes that the veteran had undergone a 
cervical myelogram in addition to a posterior cervical 
laminectomy at C5-6 and decompression of the right C6 nerve 
root.  

Subsequent diagnostic studies of the cervical spine have 
revealed congenital fusion at C3-4 and C6-7, along with 
severe degenerative disc disease and bilateral foraminal 
stenosis at C5-6.  In October 2000, the veteran underwent a 
two-level anterior diskectomy and fusion at C4-C5 and C5-C6.

In a report of a March 2004 VA examination, the examiner's 
conclusion was that the veteran's chronic neck condition was 
less likely as not related to his service-connected 
scar/shrapnel wounds of the head.  Furthermore, the examiner 
opined that the veteran's chronic neck condition was more 
likely the result of congenital malformation of the spine, 
which was identified as "possibly a Klippel-Feil syndrome."  
It was also reported that degenerative disc disease is a 
frequent complication in Klippel-Feil patients.

In adjudicating the veteran's claim for service connection, 
the RO found that the medical evidence did not support the 
conclusion that the veteran's cervical spine disability was 
related to his service-connected scars/shrapnel wound of the 
head.  It also determined that the veteran's congenital 
fusion at C3-4 and C6-7 was a "defect" and that such 
congenital defect could not be service connected under VA 
regulations.

The VA General Counsel has indicated that there is a 
distinction under the law, between a congenital or 
developmental "disease" and a congenital "defect" for 
service connection purposes, in which congenital diseases may 
be recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on 
the other hand, under 38 C.F.R. § 3.303(c) (2005), is not 
able to be service connected in its own right, although 
service connection may be granted for additional disability 
due to disease or injury superimposed upon such defect during 
service.  See VAOPGCPREC 82-90 (1990).

Additionally, a disease may be defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown, which is 
capable of improving or deteriorating.  In turn, a defect is 
definable as a structural or inherent abnormality or 
condition, which is more or less stationary in nature, not 
considered capable of improving or deteriorating.  See Id.

In this case, there is no medical evidence of record that 
clearly identifies the congenital abnormality at C3-4 and C6-
7 involving fusion of the vertebra (noted as "possibly a 
Klippel-Feil syndrome") as being a "defect" or a 
"disease."  If the congenital abnormality is a "disease," 
consideration of the veteran's claim would require a 
determination as to whether the congenital abnormality was 
aggravated during service.  See Id.  In this regard, the 
Board notes that when no pre-existing condition is noted upon 
entry into service, as is the case here, the veteran is 
presumed to have been sound upon entry.  The burden then 
falls on VA to rebut the presumption of soundness by clear 
and unmistakable evidence that the veteran's disability was 
both pre-existing and not aggravated by service.  See 38 USCA 
§ 1111 (West 2002); 38 CFR § 3.304(b).

The Board is aware that there is an absence of any medical 
evidence reflecting the veteran's congenital abnormality of 
the cervical spine during service.  However, in the Board's 
view and given VA's burden, further evidentiary development 
is required in this regard.  The RO should arrange for a VA 
orthopedic examination at an appropriate VA medical facility, 
and the examiner should be requested to identify whether the 
currently identified congenital fusion at C3-4 and C6-7 is a 
congenital "defect" or congenital "disease" based on 
whether it is subject to improvement or deterioration, and if 
so found a disease, whether such congenital disease was made 
worse by the veteran's active service.  The examiner should 
also be asked to address the question of whether any service-
connected disability has made worse the veteran's cervical 
spine disability to any degree.  (The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim on appeal.  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record with respect to the 
claim on appeal.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic examination.  The 
examiner should review the claims file in 
connection with the examination.  After 
examining the veteran, and conducting any 
indicated testing, the examiner should 
offer an opinion as to whether the 
veteran's congenital fusion of the 
cervical spine at C3-4 and C6-7, is a 
defect or a disease, as defined by 
VAOPGCPREC 82-90 (generally, a congenital 
abnormality that is subject to 
improvement or deterioration is 
considered a disease).

(a)  If the examiner finds that the 
veteran's congenital fusion at C3-4 and 
C6-7 is a "defect", then he or she 
should offer an opinion as to whether or 
not there is any superimposed disease or 
injury in connection with the congenital 
defect (such as disc disease); and if so, 
whether it is at least as likely or not 
(i.e., there is at least a 50 percent 
probability) that the identified 
superimposed disease or injury (such as 
disc disease) is related to the veteran's 
period of active military service.  The 
bases for the opinion provided should be 
explained in detail.

(b)  If the examiner finds that the 
veteran's congenital fusion at C3-4 and 
C6-7 or Klippel-Feil syndrome is a 
"disease," then he or she should offer 
an opinion as to the medical 
probabilities that any such disease was 
incurred in, or aggravated by (i.e., a 
worsening of the underlying condition as 
compared to an increase in symptoms), the 
veteran's period of active military 
service.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.  The bases for the 
opinion provided should be explained in 
detail.

(c)  The examiner should also opine as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any identified 
disability of the veteran's cervical 
spine was caused or made worse by 
service-connected scars/shrapnel wounds 
of the head.  If aggravation is found, 
the examiner should attempt to quantify 
the extent of additional disability 
resulting from the aggravation.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

